Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 21, 2006                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
  128623-5(90)                                                                                                Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  DAYLE TRENTADUE, as Personal

  Representative of the Estate of

  MARGARETTE F. EBY, Deceased,

               Plaintiff-Appellee,
                                                                    SC: 128623, 128624, 128625
  v                                                                 COA: 252155, 252207, 252209
                                                                    Genesee CC: 02-074145-NZ
  BUCKLER AUTOMATIC LAWN
  SPRINKLER COMPANY, SHIRLEY
  GORTON, LAURENCE W. GORTON,
  JEFFREY GORTON, VICTOR NYBERG,
  TODD MICHAEL BAKOS and CARL
  L. BEKOFSKE, as Personal Representative

  of the Estate of RUTH R. MOTT, Deceased,

                 Defendants, 

  and 

  MFO MANAGEMENT COMPANY, 

             Defendant-Appellant. 

  _________________________________________

                On order of the Chief Justice, the motion for extension of the time for filing
  plaintiff-appellee’s brief is considered and it is GRANTED. The motion by the
  Negligence Section of the State Bar for Leave to file a brief amicus curiae is considered
  and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 21, 2006                   _________________________________________
                                                                               Clerk